

115 HRES 496 IH: Condemning and censuring President Donald Trump.
U.S. House of Representatives
2017-08-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 496IN THE HOUSE OF REPRESENTATIVESAugust 18, 2017Mr. Nadler (for himself, Mrs. Watson Coleman, Ms. Jayapal, Mr. Crowley, Ms. Jackson Lee, Mrs. Napolitano, Ms. Velázquez, Mr. Foster, Ms. DeGette, Mr. Espaillat, Mr. Peters, Mr. Payne, Ms. Fudge, Mrs. Carolyn B. Maloney of New York, Mr. Tonko, Mr. Lawson of Florida, Mr. Larsen of Washington, Mr. Pallone, Mr. Grijalva, Mr. Meeks, Mr. Cohen, Mr. Walz, Ms. Clarke of New York, Mr. Lynch, Ms. Brownley of California, Mr. Engel, Mr. Loebsack, Ms. Schakowsky, Mrs. Dingell, Ms. Lee, Mr. Brown of Maryland, Mr. Cicilline, Mr. Huffman, Mr. Johnson of Georgia, Mr. Serrano, Mr. Raskin, Mr. Thompson of Mississippi, Mr. Al Green of Texas, Mr. Takano, Ms. Meng, Mr. Pocan, Ms. Maxine Waters of California, Mr. Gutiérrez, Mrs. Lawrence, Mr. Beyer, Ms. Shea-Porter, Mr. Ted Lieu of California, Ms. Bass, Mr. Smith of Washington, Mr. Clay, Mr. Schneider, Mr. Connolly, Mr. Jeffries, Ms. Pingree, Mrs. Torres, Mr. Evans, Mr. Sires, Mr. Quigley, Mr. McEachin, Mr. Blumenauer, Mr. Capuano, Mr. Higgins of New York, Mr. Pascrell, Mr. Ben Ray Luján of New Mexico, Mr. Langevin, Mr. Lipinski, Ms. Rosen, Mr. Sherman, Mrs. Lowey, Mr. DeSaulnier, Mr. Kihuen, Ms. Slaughter, Ms. Bonamici, Ms. Michelle Lujan Grisham of New Mexico, Mr. Lowenthal, Ms. Adams, Ms. Kelly of Illinois, Mr. Gomez, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning and censuring President Donald Trump.
	
 Whereas, on August 11, 2017, in Charlottesville, Virginia, a gathering of White supremacists, including neo-Nazis, Ku Klux Klan (KKK) members, and other White nationalist groups, marched through the streets with torches as part of a coordinated Unite the Right rally spewing racism, anti-Semitism, bigotry and hatred;
 Whereas, on August 12, 2017, in Charlottesville, Virginia, a car driven by James Alex Fields, Jr., rammed into a crowd of counter-protestors, killing Heather Heyer and injuring 20 others;
 Whereas President Donald Trump’s immediate public comments rebuked many sides for the violence in Charlottesville, Virginia, and failed to specifically condemn the Unite the Right rally or cite the White supremacist, neo-Nazi gathering as responsible for actions of domestic terrorism;
 Whereas, on August 15, 2017, President Donald Trump held a press conference at Trump Tower where he reasserted that both sides were to blame for the violence in Charlottesville, Virginia, and attempted to create a moral equivalency between White supremacist, KKK, neo-Nazi groups and those counter-protesting the Unite the Right rally;
 Whereas President Donald Trump has surrounded himself with, and cultivated the influence of, senior advisors and spokespeople who have long histories of promoting White nationalist, racist, and anti-Semitic principles and policies within the country;
 Whereas President Donald Trump has provided encouragement and little to no denunciation of White supremacist groups and individuals who promote their bigoted, nationalist ideology and policies; and
 Whereas President Donald Trump has failed to provide adequate condemnation and assure the American people of his resolve to opposing domestic terrorism: Now, therefore, be it
	
 That the House of Representatives— (1)does hereby censure and condemn President Donald Trump for his inadequate response to the violence in Charlottesville, Virginia, on August 12, 2017, his failure to immediately and specifically name and condemn the White supremacist groups responsible for actions of domestic terrorism, for reasserting that both sides were to blame and excusing the violent behavior of participants in the Unite the Right rally, and for employing people with ties to White supremacist movements in the White House, such as Steve Bannon and Sebastian Gorka; and
 (2)does hereby urge President Donald Trump to fire any and all White House advisors who have urged him to cater to the White supremacist movement in the United States.
			